EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 08/26/2020:
In claim 19, line 2, the word “upper” has been replaced with the word --lower--.

3.	Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 11, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a vertical exercise device comprising: one or more foot supports, each having a support surface which is substantially flat, wherein the support surface is inclined between a front edge of the support surface and a back end of the support surface at an angle relative to a horizontal plane, with a depth of the support surface extending between the front edge and the back end being dimensioned to contact a ball of a user's foot; a toe stop surface vertically positioned along the back end of the support surface of the one or more foot supports, the toe stop surface configured to prevent a user's foot from slipping forward off the one or more foot supports during use; one or more lower handlebars arranged above the one or more foot supports, each of the one or more lower handlebars comprising multiple angled portions; and one or more upper handlebars arranged above the one or more lower handlebars, each of the one or more upper handlebars comprising multiple angled portions, wherein said multiple angled portions of the one or more upper handlebars have an opposite orientation to the multiple angled portions of the one or more lower handlebars with respect to a transverse plane extending between the one or more upper handlebars and the one or more lower handlebars.
Claims 12-30 depend either directly or indirectly from claim 11 and are allowable for all the reasons claim 11 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ANDREW S LO/Primary Examiner, Art Unit 3784